Citation Nr: 1003010	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-10 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a sinus condition.

3.  Entitlement to service connection for hypertension, to 
include as secondary to a sinus condition.

4.  Entitlement to service connection for cerebrovascular 
accident with residuals of limited use of left leg and 
weakness in the left arm, to include as secondary to 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to 
February 1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the RO that denied 
the Veteran's claims.  The Veteran filed timely a appeal of 
these determinations to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  The record does not reflect that the Veteran engaged in 
combat with the enemy during service.

3.  The competent evidence of record does not reflect that 
the Veteran's diagnosis of PTSD is causally or etiologically 
related to a verified stressor in service.

4.  The competent evidence of record does not reflect that 
the Veteran's diagnosed sinus condition, hypertension, or 
residuals of cerebrovascular accident are causally or 
etiologically related to the Veteran's military service.








CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

2.  The Veteran's diagnosed sinus condition, hypertension, 
and residuals of cerebrovascular accident were not incurred 
in or aggravated by active service, nor may such conditions 
be presumed to have been incurred or aggravated therein. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Letters dated in April 2003, May 2005, and March 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The April 2003 letters were provided 
prior to the first adjudication of the claims.  The Veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  The letters 
informed the Veteran that additional information or evidence 
was needed to support his service connection claims. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran's service and VA treatment records 
and private medical records have been obtained, to the extent 
possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

Here, the Board notes that the Veteran was not afforded a VA 
examination in connection his claims.  See 38 C.F.R. § 
3.159(c)(4).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  As will be 
discussed further below, the Board concludes that 
examinations in connection with the Veteran's claims are not 
warranted.  Examinations for PTSD and for a sinus condition, 
hypertension, and residuals of a cerebrovascular accident are 
not needed because there is no credible evidence the claimed 
conditions are related to service.

Since the Board has concluded that a preponderance of the 
evidence is against the Veteran's claims, any questions as to 
the appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

II.  Entitlement to service connection for PTSD.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires the following three elements: 
[1] a current medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
Veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The 
evidence necessary to establish the occurrence of an in-
service stressor for PTSD will vary depending on whether or 
not the Veteran actually "engaged in combat with the enemy."  
Id.

If VA determines that the Veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the Veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No 
further development or corroborative evidence is required, 
provided that the claimed stressor is "consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service."  Id.

If, however, VA determines that the Veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the Veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain service records or 
other evidence to corroborate the Veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
Veteran's personal participation is not required; rather the 
Veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Veteran contends that his current diagnosis of PTSD is 
related to stressors that he experienced while serving on 
active duty.  Specifically, the Veteran reported that he was 
assigned to the USS Tuscaloosa in 1974.  While aboard the 
Tuscaloosa, the Veteran stated that he handled dead service 
personnel as part of his duties.  He repeated this stressor 
to physicians treating him for his diagnosed PTSD.  The 
Veteran also reported that he was on temporary assigned duty 
(TAD) to Cherry Point Naval Air Station.  While there, the 
Veteran says that he was exposed to jet noise, jet fuel, and 
black smoke.  

A review of the Veteran's service records, including his DD 
214, shows that the Veteran was assigned to HQ Services 
Company, HQ Services Regiment, 2nd Fleet Supply Regiment, 
Camp Lejeune, North Carolina, from May 1974 to July 1975.  He 
was on TAD at Cherry Point Naval Air Station from July 1975 
to December 1975.  Afterwards, he was again assigned to duty 
at Camp Lejeune.  The Veteran's occupational specialty was 
general warehouseman.  He was indicated to be supply 
attendant while serving at Cherry Point  The Veteran's 
service treatment records indicate that the Veteran received 
medical treatment at Camp Lejeune in August, September, and 
November 1974, March, April and June 1975, and January 1976.  
The Veteran's service records do not indicate that the 
Veteran had assignment with the USS Tuscaloosa, or any 
foreign or sea service.  There is no indication from the 
Veteran's service records that he was exposed to jet, noise, 
jet fuel, or black smoke while service at Cherry Point.  And 
there is no evidence that the Veteran received a combat- 
related medals or citations indicating involvement in combat 
operations. The Veteran's service records provide no evidence 
that he ever engaged in combat.

Because there is no evidence of engagement in combat, the 
Veteran's statements must be corroborated.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); see also Moreau, supra.  
The Board notes that anecdotal stressors, such as seeing dead 
bodies, or exposure to jet noise and jet fuel as a supply 
attendant, are simply not capable of verification by VA.  In 
addition, the Veteran's records do not indicate any service 
aboard the USS Tuscaloosa or any exposure to dead service 
personnel.  In addition, the RO noted that a review of USMC 
archival records for units participating in the Vietnam War 
did not show that the 2nd Fleet Supply reserve was assigned 
to Vietnam.  Rather the 1st and 3rd Fleet Supply Reserves were 
so assigned.  

Here, the Board notes that the RO found that the Veteran's 
stressors were not sufficiently specific, so as to warrant 
verification of the in-service stressors from the U.S. Army 
and Joint Services Records Research Center (JSRRC).  The RO 
made formal determination dated in November 2009, finding 
that the Veteran's information was too vague to initiate a 
search.  Since that time, the Veteran has not provided any 
further details. 

The Board finds that service connection for PTSD is not 
warranted in this case because the Veteran's statements 
regarding his in-service stressors could not be verified and 
there is no credible evidence relating his current PTSD to a 
verified stressor.  Service treatment records are negative 
with regard to any treatment for psychiatric symptomatology.  
Furthermore, there is no evidence corroborating the Veteran's 
testimony of in-service PTSD related stressors.  Although the 
Veteran has a current diagnosis of PTSD, there is no credible 
evidence relating the diagnosis to verified stressors in 
service.  Here, the Board notes that, while the Veteran has 
been diagnosed with PTSD, and related his experiences aboard 
the USS Tuscaloosa to his treating physicians, the diagnosis 
is based solely on the Veteran's uncorroborated statements 
and is insufficient to establish the presence of an adequate 
in-service stressor for the basis of a diagnosis of PTSD.  
See Dizoglio, supra.

Accordingly, the Board concludes the preponderance of the 
evidence is against finding that service connection is in 
order for PTSD.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.

III.  Entitlement to service connection for a sinus 
condition, hypertension, and residuals of a cerebrovascular 
accident.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as hypertension, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from active service.  38 U.S.C.A. § 1101, 1112, 
1113; 38 C.F.R. § 3.307, 3.309.  Further, service connection 
may be granted for disability proximately due to or the 
result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the Veteran contends that he has a sinus 
condition, hypertension, and residuals of a cerebrovascular 
accident that are the result of his active service.  
Specifically, the Veteran contends that he had a sinus 
disorder in service for which he took medication.  He 
indicates that his work environment was filled with dust and 
other matter that caused a sinus disability.  He also alleges 
that the over-the-counter medication that he took for his 
sinus condition caused his hypertension, and that his 
hypertension in turn caused his cerebrovascular accident in 
1999.  Following a careful review of the Veteran's medical 
records, however, the Board finds that his claims must be 
denied.  

Here, the Board notes that the Veteran's service treatment 
records do not indicate complaints of or treatment for 
hypertension or a chronic sinus disability in service.  The 
in-service records show that in October 1974 the Veteran was 
seen for a "sore throat, cold x 1day, sinus congestion."  
There was no diagnosis of a sinus disability and service 
treatment records thereafter show no treatment for a sinus 
condition.  The Veteran's discharge examination was normal in 
all respects.  

After service, the Veteran's treatment records do not 
indicate hypertension or a sinus disability within one year 
of service or for many years thereafter.  The first 
indication in the Veteran's treatment records regarding 
hypertension is in 1999.  The Veteran is also noted to have 
had a cerebrovascular accident in 1999 with residuals of left 
side upper and lower body weakness and memory loss.  The post 
service medical records note considerable treatment for sinus 
conditions with diagnoses of chronic rhinosinusitis with 
nasal polyps, probable chronic obstructive pulmonary disease, 
allergic rhinitis, nasal polyposis, allergic 
rhinoconjuctivitis, and chronic rhinosinusitis.  The Veteran 
is noted to have had nasal surgery in June 2002.  Treatment 
for the Veteran's sinus condition is not noted in his medical 
records until shortly before his surgery.  These medical 
records do not contain an opinion regarding the etiology of 
the Veteran's current sinus condition or his hypertension.  

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for the 
Veteran's diagnosed sinus condition, hypertension, or 
residuals of a cerebrovascular accident.  In this regard, the 
Board notes that there is no diagnosis of hypertension or a 
chronic sinus disability in service or within one year after 
service.  The Veteran's medical records do not indicate 
hypertension until 1999, and treatment for his sinus 
disability is not noted until shortly before his surgery in 
2002.  There is also no indication in the medical records 
that the Veteran's current sinus condition is the result of 
his military service, or that any medication used to control 
his sinus condition caused his hypertension, and in turn his 
stroke.  The Veteran's medical records do no indicate that 
his claimed disabilities had their onset in-service or as a 
result of his service.  

In this regard, the Board notes that the Veteran has reported 
having sinus difficulties in service as a result of working 
in dusty warehouses and that he took over-the-counter 
medication that he contends caused his hypertension and his 
stroke.  In this regard, the Board also notes that the 
Veteran can attest to factual matters of which he has first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, as a lay person, the Veteran is 
not capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  Without 
more, he cannot provide a competent opinion regarding 
diagnosis and causation.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that are 
unnaturally distended or abnormally swollen and tortuous."  
Such symptomatology, the Court concluded, was observable and 
identifiable by lay people.  Because varicose veins "may be 
diagnosed by their unique and readily identifiable features, 
the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  
Thus, the Veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra.

In this case, the Board finds that the Veteran is competent 
to report having sinus symptoms in service.  And there is no 
evidence to indicate that the Veteran's statements are not 
credible.  The Veteran, however, is not capable of providing 
a diagnosis or making a medical conclusion as to causation.  

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.  In this 
case, there is no medical evidence to indicate that the 
Veteran had a chronic sinus disability in service or that the 
later diagnosed hypertension was the result of any medicine 
that the Veteran took for his sinuses.  The Veteran also does 
not contend that he had hypertension or residuals of a stroke 
in service or within one year of service.  There is simply no 
medical evidence in the Veteran's claims file indicating that 
his claimed conditions had their onset in service or were the 
result, however, secondary, to a sinus condition related to 
his service.  

In conclusion, the Board concludes that the preponderance of 
the evidence is against finding that the Veteran's 
disabilities are etiologically related to active service.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's 
claims.


ORDER

Service connection for PTSD is denied.

Service connection for a sinus condition is denied.

Service connection for hypertension is denied.

Service connection for cerebrovascular accident with 
residuals of limited use of left leg and weakness in the left 
arm, is denied.




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


